DISSENTING OPINION BY
Judge McGINLEY.
I respectfully dissent to the majority’s conclusion that the trial court did not abuse its discretion when it denied the Township’s Complaint to Enforce Compliance of Building Permit Violation wherein the Township requested the trial court to direct the Zerbes to remove the solid walls constructed on the elevated portion of the structure.
Admittedly, this is an unusual controversy. I agree with the majority that Section 617 of the MPC does not obligate the trial court to grant whatever form of relief a municipality requests. However, I disagree with the majority’s conclusion that the trial court did not hold that an ordinance violation must be “deliberate and substantial” in order to obtain equitable relief in a Section 617 proceeding. I further believe that the trial court erred when it applied this standard.
Section 617 of the MPC, 53 P.S. § 10617, provides in pertinent part:
In case any building, structure, landscaping or land is, or is proposed to be, erected, constructed, reconstructed, altered, converted, maintained or used in violation of any ordinance enacted under this act or prior enabling laws, the governing body or, with the approval of the governing body, an officer of the municipality, or any aggrieved owner or tenant of real property who shows that his property or person will be substantially affected by the alleged violation, in addition to other remedies, may institute any appropriate action or proceeding to prevent, restrain, correct or abate such building, structure, landscaping or land, or to prevent, in or about such premises, any act, conduct, business or use constituting a violation.
First, the Township, the governing body, commenced the Complaint to Enforce Compliance of Building Permit Violation. Therefore, the requirement in Section 617 that the entity bringing the action must be substantially affected does not apply as *662that requirement only pertains to “an aggrieved owner or tenant of real property.”
So, the trial court clearly misapplied Section 617 by holding the Township to the wrong standard: that the Zerbes’ violation had to be deliberate and substantial in order to grant the Township relief. The trial court went on to find that the violation was not deliberate, i.e., that the Zerbes did not act deliberately or in bad faith, and that the violation was not substantial.
In Wills v. Middle Smithfield Township, 117 Pa.Cmwlth. 620, 544 A.2d 103 (1988), Lawrence A. Wills (Wills) owned property in Middle Smithfield Township (Middle Smithfield). Wills received a building permit from Middle Smithfield to construct an ice cream store. Wills built the building but never operated an ice cream store. He sold six and one-half acres of his original parcel of nearly eight and one-half acres to another party. Middle Smithfield filed an action in equity with the Court of Common Pleas of Monroe County and sought removal of the building on the basis that the building was in violation of the Middle Smithfield Zoning Ordinance which required retail and commercial establishments to be located on a tract of at least five acres. During the litigation Middle Smithfield revoked the building permit. The Court of Common Pleas of Monroe County ultimately ordered that the building be removed. Wills, 544 A.2d at 104-105.
One of the issues Wills raised on appeal was whether the revocation of the permit necessitated the removal of the building because he had a valid building permit at the time the building was constructed. Wills, 544 A.2d at 105. This Court affirmed:
In the case at bar, the trial court [Court of Common Pleas of Monroe County] found these distinctions unpersuasive and determined that a removal order should not be conditioned upon a showing by the Township that false statements and misrepresentations were made.
Section 617 of the MPC grants to the governing body of a municipality the authority to institute appropriate action to prevent, restrain, correct or abate any building, structure, or land which is, or is proposed to be, erected, constructed, maintained, or used in violation of any ordinance enacted under the MPC, 53 P.S. § 10617. Under this section, a trial court has the power to order the abatement of a building which constitutes a zoning violation.... (Emphasis added).
Wills, 544 A.2d at 106 (citation omitted).
According to Wills, the trial court erred when it required an intentional and deliberate violation. A review of the conclusions of law of the trial court clearly reveals that it applied a “deliberate and substantial” standard. The trial court made the following conclusions:
2. The actions of Defendants and Defendants’ predecessors [Zerbes] in title in this matter were not intentional, deliberate or in bad faith.
3. There has been no showing that this violation of the Township’s Ordinance should be considered substantial in any way.
4. Where deliberate and substantial violations of a zoning ordinance are found, it would be appropriate to order removal of nonconforming structures....
5. Defendants and Defendants’ predecessors [Zerbes] in title did not act in bad faith.
6. Defendants’ [Zerbes] structure as now existing has not been shown to have any impact on any neighboring proper*663ties and/or the Township. (Citations omitted).
Trial Court Opinion, January 20, 2009, Conclusions of Law Nos. 1-5 at 14.
Further, I do not believe that Conclusion Nos. 5 was supported by the record. And, as set forth in Conclusion No. 6,1 do not believe it was the Township’s burden to prove an adverse impact. An action to enforce a zoning ordinance always includes a showing by the municipality that the use or structure violates the zoning ordinance or that the owner did not receive the necessary permit from the municipality. Robert Ryan, Pennsylvania Zoning Law and Practice, § 9.1.10. Once the Township established a violation, it was the Zerbes burden to provide a defense to the violation.
I do agree with the majority regarding the analysis employed when a court determines whether to grant an injunction. Therefore, I would vacate the order of the trial court and remand for a determination whether the Township should be afforded the injunctive relief requested pursuant to the requirements for injunctive relief outlined in the majority’s opinion.
Judge BROBSON joins in this dissent.